In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1311V
                                         UNPUBLISHED


    AMY MERRIGAN,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: February 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Summer Pope Abel, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.


                                DECISION AWARDING DAMAGES 1

       On August 29, 2018, Amy Merrigan, filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her October 4, 2017 influneza (“flu”)
vaccine. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On August 9, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On February 14, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $70,478.74
(representing $70,000.00 in pain and suffering and $478.74 in unreimbursable
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
expenses). Proffer at 1-2. In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $70,478.74 (representing $70,000.00 in pain and suffering and
$478.74 in unreimbursable expenses) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
AMY MERRIGAN,                        )  No. 18-1311V
                                     )  Chief Special Master Corcoran
            Petitioner,              )  ECF
                                     )
      v.                             )
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.    Compensation for Vaccine Injury-Related Items

      On August 9, 2019, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on August 14, 2019, the Chief Special

Master issued a Ruling on Entitlement.

      Respondent now proffers that, based on the evidence of record, petitioner should be

awarded $70,478.74. This amount represents all elements of compensation to which petitioner is

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Items of Compensation and Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
   A. Petitioner’s Damages


       A lump sum payment of $70,478.74 (representing $70,000.00 in pain and suffering and

$478.74 in unreimbursable expenses) in the form of a check payable to petitioner, Amy

Merrigan.

   B. Guardianship


       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE M. FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Daniel A. Principato
                                             DANIEL A. PRINCIPATO
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Phone: (202) 616-3662
                                             Fax: (202) 353-2988

Dated: February 14, 2020




                                                2